                 Case 19-11915-BLS             Doc 274        Filed 12/11/19          Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

    RAIT FUNDING, LLC,                             Case No. 19-11915 (BLS)
                                                 1
    a Delaware limited liability company, et al.
                                                   (Jointly Administered)
                Debtors.

                                                          Related to Docket No. 216




     NOTICE OF AD HOC COMMITTEE OF HOLDERS OF PREFERRED EQUITY’S
      WITHDRAWAL OF MOTION TO TERMINATE THE DEBTORS’ EXCLUSIVE
              PERIOD TO PROPOSE AND SOLICIT ACCEPTANCES
                     OF A PLAN OF REORGANIZATION

         The Ad Hoc Committee of Holders of Preferred Equity (the “Ad Hoc Committee”)

Issued by RAIT Financial Trust withdraws Docket No. 216, Motion of the Ad Hoc Committee of

Preferred Equity Security Holders of Rait Financial Trust to Terminate the Debtors’ Exclusive

Period to Propose and Solicit Acceptances of a Plan of Reorganization..

DATED: December 11, 2019                             Respectfully submitted,

                                                       /s/Joseph H. Huston, Jr.
                                                     Joseph H. Huston, Jr. (No. 4035)
                                                     Stevens & Lee, P.C.
                                                     919 North Market Street, Suite 1300
                                                     Wilmington, DE 19801
                                                     Phone: (302) 425-3310
                                                     Fax: (610) 371-7972
                                                     Email: jhh@stevenslee.com

                                                              -and-

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if applicable), are as follows: RAIT Funding, LLC, a Delaware limited liability company (9983); RAIT
Financial Trust, a Maryland real estate investment trust (9819); RAIT General, Inc., a Maryland corporation (9987);
RAIT Limited, Inc., a Maryland corporation (9773); Taberna Realty Finance Trust, a Maryland real estate
investment trust (3577); RAIT JV TRS, LLC, a Delaware limited liability company (3190); and RAIT JV TRS Sub,
LLC, a Delaware limited liability company (4870).
                                                         1

SL1 1618732v1 113993.00001
               Case 19-11915-BLS   Doc 274   Filed 12/11/19   Page 2 of 3




                                      Nicholas F. Kajon*
                                      Constantine D. Pourakis*
                                      Andreas D. Milliaressis*
                                      Stevens & Lee, P.C.
                                      485 Madison Avenue, 20th Floor
                                      New York, NY 10022
                                      Telephone: (212) 319-8500
                                      Fax: (212) 319-8505
                                      Email: nfk/adm/cp@stevenslee.com
                                      * Admission pro hac vice pending

                                      Counsel to the Ad Hoc Committee of Holders of
                                      Preferred Equity Issued by RAIT Financial Trust




                                         2

SL1 1618732v1 113993.00001
               Case 19-11915-BLS         Doc 274     Filed 12/11/19     Page 3 of 3



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on December 11, 2019, he caused a true copy of the

foregoing Notice of Ad Hoc Committee of Holders of Preferred Equity Withdrawal of Motion to

Terminate the Debtors’ Exclusive Period to Propose and Solicit Acceptances of a Plan of

Reorganization to be served electronically upon all parties in interest registered to receive notice

through the Court’s CM/ECF System.

                                                      /s/ Joseph H. Huston, Jr.
                                                      Joseph H. Huston, Jr. (No. 4035)




                                                 3

SL1 1618732v1 113993.00001
